Citation Nr: 0514796	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Army from 
March 1953 to December 1954.  He died in December 1999.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for cause of death.  
In October 2003, the appellant testified at an RO hearing.


FINDINGS OF FACT

1.  The veteran died in December 1999.  The cause of death 
was listed as lung cancer.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  The record does not show that the veteran was exposed to 
asbestos during his service.  

4.  The competent medical evidence of record shows that the 
veteran's cause of death was not related to any injury or 
disease during the veteran's service, including any exposure 
to asbestos.  


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed  substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a September 2002 VA letter, which is 
prior to the March 2003 rating decision.

The RO notified the appellant of the responsibilities of VA 
and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  The RO notified the appellant that some of the 
veteran's military records might have been destroyed in the 
1973 fire at the National Personnel Records Center (NPRC), 
and that in order to help NPRC reconstruct these records, she 
should complete the enclosed NA Form 13075.  The RO notified 
the appellant of her responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for her.  The RO also requested the appellant to 
advise VA if there was any other information or evidence she 
considered relevant to her claim for service connection for 
cause of the veteran's death, so that VA could help by 
getting that evidence.  

The Board notes that the September 2002 VA letter notified 
the appellant that she had 30 days from the date of the 
letter to respond.  The appellant was further advised that if 
she did not respond by the end of the 30-day period, her 
appeal would be decided based on the information and evidence 
currently of record.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the appellant in this case.

The RO notified the appellant why she was not entitled to 
service connection for cause of the veteran's death in the 
March 2003 rating decision, and the December 2003 statement 
of the case.  The RO notified the appellant of the laws and 
regulations pertaining to service connection for cause of 
death and provided a detailed explanation why service 
connection was not warranted for cause of death under the 
applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
appellant and her representative were notified of the 
evidence and information necessary to substantiate her claim 
for service connection; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO.  
Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  The Board 
recognizes that it has a heightened obligation to assist the 
appellant in the development of her case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

In September 2002, the RO requested from the NPRC any 
information relating to asbestos exposure or the jobs the 
veteran performed in service.  The NPRC responded in March 
2003 that some of the veteran's military records might be 
fire-related, but provided the available pertinent documents 
showing the jobs the veteran performed in service.  The Board 
finds that, based on the RO's efforts and the response from 
the service department, it is reasonably certain that the 
rest of the veteran's military records are no longer 
available and that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The evidence includes service 
medical and personnel records, VA medical records dated from 
July 1996 to December 1999, a December 1999 death 
certificate, and articles on lung cancer.  The Board finds 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA obtained a VA medical opinion in October 2003, 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim of service connection for cause 
of death in August 2000.  In support of her claim, she stated 
that her husband was a former veteran, who died of lung 
cancer in December 1999, and that this was a result of his 
exposure to asbestos in service.  Specifically, she stated 
that the barracks in the Army bases where the veteran lived 
were full of asbestos and that he was exposed to asbestos 
constantly.  She noted that the veteran smoked for several 
years including while he was in the military, but that he 
quit in 1981, approximately 18 years before his death.  The 
appellant submitted a subsequent statement that while the 
veteran was stationed in Korea in 1953, he told her that he 
went over on a ship and spent his time on the crossings in 
the "hole," and that this was a great place for asbestos 
exposure.  She stated that after service in September 1956, 
the veteran was seen in the VA hospital but the results were 
unknown.  She indicated that over the years, the veteran had 
numerous health problems and was hospitalized many times.  
She stated that he often would have pulmonary function tests 
before surgery and always would laugh when a technician would 
tell him that he could tell the veteran never smoked with 
those lungs.  The appellant also submitted an asbestos 
exposure questionnaire, on which she stated that the veteran 
was exposed to asbestos during active duty from traveling to 
(16 days) and from (16 days) Korea on board a ship, totalling 
approximately 32 days on the two occasions.  She indicated 
that after service, he worked in retail doing lumber and care 
sales, and that he was not exposed to asbestos or toxic 
chemicals in any occupation since service.  She stated that 
the veteran had a history of tobacco use, smoking one pack a 
day, but that he had not smoked since 18 years before his 
death.  In sum, the appellant contends that the veteran's 
cause of death is related to his service and that as the 
veteran's surviving spouse, she is entitled to compensation.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to claims involving service connection for asbestos-
related diseases, there are no special statutory or 
regulatory provisions.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (Court) and 
General Counsel provide guidance in adjudicating these 
claims. 

VA must determine whether military records demonstrate 
asbestos exposure during service, and, if so, determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. M21-1, Part VI, 7.21(d)(1).  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  M21- 1, Part VI, 7.21(a)(1).  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1, Part VI, 7.21(c). Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc. M21-1, Part VI, 7.21(b)(1).    See VAOPGCPREC 
4-2000.  

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The death certificate shows that the veteran's cause of death 
was listed as lung cancer.  At the time of his death, he was 
not service-connected for any disability.

The service medical records do not show any treatment or 
complaints of lung cancer.  The DD-214 Form shows that the 
veteran's most significant duty assignment in service was 
listed as Battery C, 1st Battalion, Field Artillery, in the 
US Army as a forward observer.  The personnel records do not 
show that his military occupational specialties were any of 
the major occupations involving exposure to asbestos.  The 
DD-214 Form also noted that his main civilian occupation 
prior to service was a yardman at a lumber company from 1951 
to 1953.  

A December 1976 VA examination report shows that the lungs 
were clear and resonant with no areas of localized wheezing 
or rales.

A November 1977 private hospital record shows a diagnosis of 
chronic bronchitis, smoker's type and possible pulmonary 
embolus.

The veteran's lungs were reported as clear to auscultation on 
VA outpatient treatment records dated from July 1996 to June 
1998.

A December 1998 VA outpatient treatment record shows that an 
enlarging mass with distal atemlectasis in the lungula was 
identified on the lung nodule pathway.

A January 1999 VA outpatient pulmonary follow-up report shows 
the veteran was seen for a bronchoscopy in December 1998 
after a chest x-ray and CT scan revealed a left lingular 
elliptical mass.  The bronchoscopy showed a large clot in the 
lingular bronchus.  After removing the clot, there were a few 
enlarged glands noted in the lingual; however, no mass 
intruding was seen.  One of the four brushings from the area 
showed atypical cells with moderate and acute chronic 
inflammation and metaplasia, but no clear cytopathology.  The 
veteran stated that he first began noting streaky hemoptysis 
approximately six months previously.  This accelerated in 
December 1998 when he had four or five episodes of frank 
hemoptysis at four to five tablespoons at a time.  His social 
history included a 60 pack-per-year smoking history without 
occupational exposure.  It was noted that he quit smoking 18 
years ago.  Physical examination showed the chest was clear 
to auscultation.  Pulmonary function tests showed mild 
obstructive disease.  The problem list included left lingular 
mass, which was noted to be worrisome considering enlarging 
size, hemoptysis, smoking history, mild airflow obstruction 
seen on pulmonary function tests, and clinically mild 
emphysema due to his long smoking history.

A January 1999 VA pre-surgical evaluation shows that physical 
assessment of the lungs revealed inspiratory wheezes on the 
left.  The remainder of the lung fields remained clear.

In January 1999, a VA lung cancer conference note shows that 
the veteran had a six-month history of streaky hemoptysis 
increasing since Christmas, with a  
follow-up chest x-ray showing an increasing lingular mass.  
It was noted that the veteran historically had a mass that 
apparently had been visualized since 1986, and which was 
slowly growing in size.  A CT showed a 4.5 cm lingular mass 
and a 1.5 m questionable scar in the right upper lob 
posterior segment, as well as several other less than 5 mm 
nodules.  There was no lymphadenopathy noted.  It was noted 
that a bronchoscophy in December 1998 revealed no 
intrabronchial tumors, but there was a large clot in the left 
lower lobe bronchus.  There was no mass appreciated.  The 
bronchoscopy showed some atypia, but it was non-diagnostic.  
At the conference, the veteran was clinically staged at T2, 
N1, M0, and it was recommended that he have the lingular mass 
removed surgically.

A January 1999 VA emergency evaluation shows the veteran 
admitted himself with worsening hemoptysis and chest pain, 
unrelieved by prescription medication.  Physical examination 
of the lungs revealed coarse breath sounds throughout.

A February 2, 1999 VA microscopic examination report shows 
small cell carcinoma of the left upper lobe of the lungs.  A 
February 2, 1999 VA surgical pathology report shows a 
preoperative diagnosis of left upper lobe mass.  The 
postoperative diagnosis was large cell carcinoma left upper 
lobe.  The intraoperative pathology consultation showed 
poorly differentiated carcinoma; cannot exclude small cell 
carcinoma.

A February 1999 VA general medical follow-up shows the 
veteran is status post surgery of left upper lobe mass on 
February 2, 1999.  The pathology report showed a small cell 
carcinoma.  It was noted that the veteran also now has non-
small cell cancer.

A February 1999 VA hematology/oncology report shows the 
veteran recently underwent a left upper lobe mass resection, 
which revealed small cell lung cancer.  His symptoms began 
about six months ago and included a streaky hemoptysis cough, 
and then in December intermittent chest pains.  He had a 
chest x-ray, which revealed a lingular mass.  He underwent 
bronchoscopy, which was non-diagnostic.  On January 27th, he 
underwent a left upper lobectomy revealing a 2 x 2 x 3.5 cm 
tumor, which was found to be a mixed small cell lung cancer 
and non-small cell lung cancer.  Physical examination showed 
that he was afebrile.  Lungs were clear except for decreased 
breath sounds around his thoracotomy scar on the left.  The 
impression was a pathologic stage T2, N0, MX small cell lung 
cancer.  The physician noted that given the metastatic 
potential of the tumor, the standard of care is to administer 
some adjuvant chemotherapy.  

VA hematology/oncology follow-up notes dated from March 1999 
to May 1999 show adjuvant chemotherapy treatments for small 
carcinoma of the lung, status post resection of a T2, N0 
lesion.  Physical examination revealed that his temperature 
was afebrile, and that the lungs were clear; although there 
were some diminished breath sounds in the left base.  

A June 1999 VA hematology/oncology follow-up note shows the 
veteran had completed his adjuvant chemotherapy, and would 
enter a period of quarterly observation.  Because of his 
multiple medical problems, he was not found to be a good 
candidate for chest radiation for limited stage lung cancer.  
Regarding his current symptoms of shortness of breath and 
cough, the physician noted that this sounds most compatible 
with bronchitis, particularly since the veteran has had a 
slight fever.  

In July 1999, a VA outpatient treatment report showed a few 
rales at the left base of the lungs.  The temperature was 
98.3.

An August 1999 VA radiology examination report shows that a 
helical CT was performed through the veteran's chest and 
upper abdomen.  The impression was no evidence for malignant 
nodule or mass.  There was left lower lobe scarring and 
atelectasis, rounded atelectasis, diffuse left pleural 
abnormality, and sub-centimeter right hepatic 
hypoattenuation.  It was noted that previous CT's obtained 
showed the hepatic abnormality, while small, was increasing 
in size since February 1999 and December 1998.

A September 1999 VA outpatient treatment report shows an 
impression of small-cell lung cancer with central nervous 
system metastasis and probable increasing disease in the 
periphery.  It was noted that the veteran currently was not 
in the position where he would tolerate further chemotherapy, 
and it was suggested that he have a re-evaluation in two to 
three months.

An October 1999 VA hematology/oncology follow-up report shows 
a poor performance status.  The physician noted that it could 
be assumed that these symptoms might be due to recurrence of 
cancer or some process related to that.

In December 1999, the veteran was discharged to home hospice 
care.  VA medical records of follow-up care in December 1999 
indicate that the cancer had metastasized to the brain.  The 
veteran died in December 1999 of lung cancer.

An October 2003 VA examination report shows the veteran's 
claim file was reviewed.  The examiner noted the veteran's 
history of being diagnosed with lung cancer in December 1998, 
and that he underwent a left upper lobe resection in January 
1999.  She noted that the pathology report revealed two types 
of histology, primarily small-cell carcinoma, but 
additionally, a very poorly-differentiated squamous cell 
carcinoma.  The veteran also had findings of old 
granulomatous disease with a calcified nodule, and a 
noncaseating granuloma of the lymph node.  The remainder of 
the left upper lobe showed a sclerotic nodule, which was 
consistent with old granuloma.  She found no asbestos-related 
histology comments in the pathology report.  She noted that 
the veteran apparently smoked one pack of cigarettes per day 
for many years, but quit 18 years prior to his diagnosis of 
lung cancer.  Regarding asbestos exposure, she noted that the 
veteran was not in the U.S. Navy, but did report traveling to 
Korea on a ship, and working below deck.  The veteran did not 
report any asbestos exposure through occupational activities 
after the military.  The examiner noted that there were 
multiple chest x-rays, mostly from 1999, as well as a chest 
computed tomography scan from August 1999.  The computed 
tomography scan showed some pleural thickening associated 
with atelectasis and scar, but nothing regarding pulmonary 
fibrosis or any indication of calcified pleural plaques that 
might indicate asbestos exposure.  Upon review of the 
veteran's entire claims file, the examiner noted that it 
appeared as though the veteran died of metastatic lung 
cancer.  The veteran had no radiologic evidence on chest x-
rays or the computed tomography scan provided in the claims 
file of asbestos-related disease.  She also could find no 
indication of a prior diagnosis of asbestosis.  The examiner 
thus found that on reviewing the veteran's entire claims file 
that "it is not likely that asbestos exposure played a role 
in the [veteran's] terminal illness or death."  This is the 
only medical opinion of record addressing the etiology of the 
veteran's cause of death.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
The Board notes that the veteran was not service-connected 
for any disability, including lung cancer.  The veteran's 
service medical records are negative for any complaints, 
symptoms, findings or diagnoses related to his terminal lung 
cancer, and the first diagnosis was not until 1998, which is 
many years after service.  Although a January 1999 VA medical 
record noted a history of lingular mass visualized since 
1986, this is still many years after service.  

In addition, there is no indication in the record that the 
veteran was exposed to asbestos in service, as the appellant 
contends; or that even if asbestos exposure took place, that 
this caused the veteran's death.  The DD-214 Form does not 
show that the veteran had a major occupation typically 
involving exposure to asbestos.  M21-1, Part VI, 7.21(b)(1); 
see VAOPGCPREC 4-2000.  Moreover, the only medical opinion of 
record indicates that it is not likely that asbestos exposure 
played a role in the veteran's fatal lung cancer.

The Board notes the appellant's and her representative's 
reference to news articles on the relationship between lung 
cancer and asbestos exposure.  However, these articles do not 
address the facts specific to the veteran's case.  Moreover, 
even if the record showed that the veteran was exposed to 
asbestos in service, which it does not, these articles only 
raise the possibility that there may be some relationship 
between lung cancer and asbestos, and do not show a direct 
causal relationship between the two.  Thus, these articles do 
not entitle the appellant to service connection for the cause 
of the veteran's death.  See Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991).  

Although the appellant asserts that the cause of the 
veteran's death is related to asbestos exposure in service, 
as a lay witness, she is not qualified to offer such medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159 (a)(2).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that the 
veteran's cause of death was not related to his service, 
including any exposure to asbestos.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for cause of death.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death is 
denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


